        Case 2:20-cv-00122-BSM Document 63 Filed 05/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JARELL D. TERRY                                                              PLAINTIFF

v.                                 2:20-CV-00122-BSM

JEREMY ANDREWS, et al.                                                   DEFENDANTS

                                        ORDER

       Having reviewed the entire record de novo, Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 59] is adopted. Brenda Perry’s motion for judgement

on the pleadings [Doc. No. 52] is granted, Perry is dismissed without prejudice, and Jarell

Terry’s motion to dismiss [Doc. No. 58] is denied as moot. Accordingly, this case is

dismissed. An in forma pauperis appeal would not be taken in good faith. 28 U.S.C. §

1915(a)(3).

       IT IS SO ORDERED this 10th day of May, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
